Case 1:19-cv-05622-RRM-RLM Document 10 Filed 03/18/20 Page 1 of 3 PageID #: 27



 United States District Court
 Eastern District of New York                             1:19-cv-05622-RRM-RLM
 Melissa Nelson, individually and on behalf
 of all others similarly situated,
                                 Plaintiff,

                   - against -                          Notice of Voluntary Dismissal

 Doordash, Inc.,
                                 Defendant

        Plaintiff gives notice this action is voluntarily dismissed with prejudice. Fed. R. Civ. P.

 41(a)(1)(A)(i).

 Dated: March 18, 2020
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd Ste 311
                                                                Great Neck NY 11021-5101
                                                                Tel: (516) 303-0552
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
                                                                E.D.N.Y. # SS-8533
                                                                S.D.N.Y. # SS-2056
Case 1:19-cv-05622-RRM-RLM Document 10 Filed 03/18/20 Page 2 of 3 PageID #: 28



 1:19-cv-05622-RRM-RLM
 United States District Court
 Eastern District of New York

 Melissa Nelson, individually and on behalf of all others similarly situated,

                                               Plaintiff,


                         - against -


 Doordash, Inc.,

                                               Defendant




                                Notice of Voluntary Dismissal


                        Sheehan & Associates, P.C.
                         505 Northern Blvd Ste 311
                          Great Neck NY 11021-5101
                             Tel: (516) 303-0552
                             Fax: (516) 234-7800


 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: March 18, 2020
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
Case 1:19-cv-05622-RRM-RLM Document 10 Filed 03/18/20 Page 3 of 3 PageID #: 29



                                       Certificate of Service

 I certify that on March 18, 2020, I served or transmitted the foregoing by the method below to the
 persons or entities indicated, at their last known address of record (blank where not applicable).

                                                 CM/ECF         First-Class Mail     Email
  Defendant’s Counsel                               ☒                 ☐                ☐

  Plaintiff’s Counsel                               ☒                 ☐                ☐

                                                            /s/ Spencer Sheehan
                                                            Spencer Sheehan
